Citation Nr: 0020614	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO. 95-34-647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits for a psychiatric 
disability and cardiovascular disease including status post 
coronary artery bypass surgery via the right femoral artery 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty March 1958 to September 
1961.
This matter was last before the Board of Veterans' Appeals 
(Board) in May 1999, on appeal from an August 1991 rating 
decision of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (the RO).  

When last before the Board, entitlement to compensation 
benefits for cardiovascular disease including status post 
coronary artery bypass surgery via the right femoral artery 
pursuant to the criteria of 38 U.S.C.A. § 1151 was denied 
upon the basis that medical evidence failed to demonstrate 
that the veteran sustained additional disability resulting 
from a disease or aggravation of an existing disease suffered 
as a result of VA hospitalization, medical or surgical 
treatment of cardiovascular disease including status post 
coronary artery bypass surgery via the right femoral artery.

By order dated in December 1999 pursuant to a joint motion 
for remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
appellant's claim for further development of the record and 
readjudication pursuant to its December 17, 1999 Order.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




Initially, the Board again recognizes that the veteran's 
claim for compensation benefits under 38 U.S.C.A. § 1151 was 
filed prior to October 1, 1997.  All claims for benefits 
under 38 U.S.C.A. § 1151, which govern benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date.  VAOPGCPREC 40-97.  

In 1991, the Court declared invalid the provisions of 38 
C.F.R. § 3.358(c)(3), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994  In December 1994, the United States Supreme Court held 
that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).

Subsequently, in March 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358.  Section (c)(3) of 38 C.F.R. § 3.358 was 
amended to remove the "fault" requirement which was struck 
down by the Supreme Court.  38 C.F.R. § 3.358(c)(1) provided 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries. 

Under the revised 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) was not causally related to VA 
hospitalization or medical or surgical treatment, or (2) was 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) was the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) was 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  

Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 C.F.R. 
§ 3.358(c)(3)(1996).  

Although the regulations were subsequently amended after this 
time, this provision is more favorable to the veteran's 
claim.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  

Pursuant to the joint motion, further development is 
necessary regarding whether the veteran has additional 
disability as a result of VA treatment.  Subsequent to the 
veteran's initial surgery in March 1990, he experienced the 
return of angina due to early partial closure of one of his 3 
vein grafts.  Within the records, it was noted that "early 
vein graft closure was not a common occurrence after this 
surgery but certainly was a well-recognized event, occurring 
in up to 10 percent of cases."  Further, although an examiner 
indicated that the veteran's surgery complications were 
corrected, he might need to repeat angioplasty in the future.  
Additionally, a September 1997 examiner commented that the 
veteran was probably slightly overmedicated.  

The joint motion also pointed out that the psychiatric aspect 
of the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 has not yet been fully developed by the 
RO.  The Board finds that a more current psychiatric 
evaluation is warranted.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran's claims file should be 
forwarded to an appropriate specialist 
for an opinion.  After completing a 
thorough review of the veteran's claims 
folder, the VA physician assigned this 
case should prepare a report discussing 
the clinical merits, if any, of the 
claims that the veteran has "additional 
disability" which he would not otherwise 
have as a result of VA treatment.  The 
examiner should fully respond to the 
following:

(a) Was the return of angina due to early 
partial closure of one of the veteran's 3 
vein grafts following March 1990 surgery 
a certain or near certain result of the 
treatment afforded during the VA 
treatment?  If not, does the veteran 
currently have disability that is 
causally related to early partial closure 
of one of the veteran's three vein grafts 
following March 1990 surgery?  

(b) Is there any additional disability 
currently associated to with the fact 
that the veteran's surgery complications 
were corrected and he might need to 
repeat angioplasty in the future?   

and/or (c) Identify any current 
disability related to overmedication 
(noted in September 1997).  

The VA physician must provide a clinical 
opinion as to the degree of probability 
that the veteran has any "additional 
disability" which he would not otherwise 
have due to VA treatment.  The final 
report of opinion must state that the VA 
physician reviewed the veteran's claims 
folder and must include a discussion of 
the relevant treatment records from the 
period in question.  



If the VA physician finds that the 
veteran should be examined before an 
opinion may be rendered, the RO should 
schedule such examination.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any psychiatric 
disorder(s).  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all VA treatment reports.  

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any psychiatric disorder(s) 
found present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examiner should provide an opinion as to 
the following:

(a)  What is the correct diagnostic 
classification of all currently manifest 
psychiatric disorders?

(b)  With respect to each currently 
diagnosed psychiatric disorder, is such 
disorder causally related to VA 
treatment/hospitalization?

The examiner should provide a complete 
rationale for all opinions.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of medical opinion and 
any required examination report(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits for cardiovascular 
disease including status post artery 
bypass surgery via the right femoral 
artery pursuant to the criteria of 
38 U.S.C.A. § 1151, and adjudicate the 
issue of entitlement to compensation 
benefits for a psychiatric disability 
pursuant to the criteria of 38 U.S.C.A. 
§ 1151.


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The appellant need 
take no action unless otherwise notified.  However, the 
veteran is advised that failure to cooperate by reporting for 
any scheduled examinations may affect the outcome of his 
claim.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


